Case 2:20-cv-02148-PKH Document 37             Filed 08/20/21 Page 1 of 1 PageID #: 433




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

JERRY NEEDHAM                                                                   PLAINTIFF

  v.                                   No. 2:20-CV-02148

DR. WHITE                                                                     DEFENDANT

                                       JUDGMENT

       Pursuant to the order entered in this case on this date, Plaintiff’s case is DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ADJUDGED this 20th day of August, 2021.


                                                         /s/P. K. Holmes, ΙΙΙ
                                                         P.K. HOLMES, III
                                                         U.S. DISTRICT JUDGE
